DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 2-12 are pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the following:
(New) A method of modulating glucose levels in a mammal said method comprising administering to said mammal an effective number of isolated genetically modified hepatocytes recombinantly expressing insulin protein, human pancreatic islet glucokinase protein, and GLUT2 protein, and wherein the isolated genetically modified hepatocytes intracellularly store insulin and commence secretion of said insulin when exposed to an extracellular glucose concentration ranging in an amount from about 3 mM to about 8 mM
The claimed method recites a method of “modulating glucose” levels in a mammal.  The scope of the term “modulating” encompasses both increasing and decreasing glucose levels in a mammal.  However, it is unclear how administering the same genetically modified hepatocytes would allow one of ordinary skill in the art to both increase and decrease glucose levels in a mammal, and further wherein the method comprises treating a mammal diagnosed with diabetes.  
Claims 3-12 are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over by Simpson et al. (WO 2007019646 A1; 2-22-2007), Lipes et al. (US2002/0104110 A1), and Thulé et al. (2000).
Instant claim 2 recites: A method of modulating glucose levels in a mammal comprising administering to said mammal an effective number of isolated genetically modified hepatocytes recombinantly expressing insulin protein, pancreatic islet glucokinase protein, and GLUT2 protein, and wherein the mammalian hepatocyte produces insulin when exposed to an extracellular glucose concentration from about 3 mM to about 8 mM.
Simpson et al. discloses the following at page 15, lines 14-22: “[I]n this manner one or more of the disadvantages of current treatments for type I diabetes mellitus may be overcome or substantially ameliorated by genetically engineering, from the patient's own cells, an "artificial beta cell" to mimic the function of pancreatic cells, i.e., a non-islet cell capable of synthesizing, storing and secreting mature insulin in response to metabolic stimuli, such as glucose.  The preferred target cells in this method are liver cells which express glucokinase and the glucose transporter GLUT 2, as do pancreatic beta cells.  As shown herein, as these cells are not true pancreatic cells nor are they transdifferentiated pancreatic beta cells, the target cells are not subject to the autoimmune destruction characteristic of type I diabetes mellitus.”
Lipes et al. describes human cells capable of secreting insulin and transformed with islet glucokinase (abstract; [0015], [0017]-[0025]; example 21). 
The present applicant discusses the need for the engineered cells to also comprise a high capacity glucose transporter as an element of the glucose sensing system, such as the GLUT2 inherently in hepatocytes (page 16，lines 14-23).  Lipes et al. discloses the same need ([0072]-[0075]) but provides a cell that a person skilled in the art would recognize as equivalent in purpose having been engineered to also comprise a GLUT family member. Also disclosed are methods of treating an individual suffering from diabetes or insulin deficiency with such cells (page 20, claims 39-43 of the published patent application). As the present applicant points out, the pancreatic islet cell isoform of glucokinase, as used in Lipes et al., responds to extracellular glucose concentrations of 4-5 mM (see present specification at page 17，Iines 7-12). 
Thulé et al. also describes methods for the production of transfected hepatocytes which produce human insulin.  These cells are transfected with glucose and insulin sensitive promoters that function in primary cultured hepatocytes.  The collaborators of Thulé et al. proposed the use of these transfected cells in an animal model of insulin gene therapy.
Absent evidence to the contrary, it would have been obvious for the ordinary skilled artisan at the time of the instant invention to combine the teachings of the cited references in the design of the instant invention., particularly for the treatment of diabetes in a patient in need of glucose regulation.  The ordinary skilled artisan would have been motivated to modify the teachings of Simpson et al. to comprise the use of hepatocytes to produce insulin since Thulé et al. describes methods for the production of transfected hepatocytes which produce human insulin.  Additionally, Simpson et al. clearly suggests genetically engineering liver cells, which express glucokinase, to be used as a means for producing insulin for the purpose of treating diabetes.  Lipes et al. also teaches the production of engineered cells which express a pancreatic islet cell isoform of glucokinase, wherein said cells respond to extracellular glucose (see present specification at page 17，Iines 7-12).
Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,365,829 or claims 1-4 of US Patent 9,732,329B2 in view of Lipes et al. (applied above).
Instant claim 2 recites: A method of modulating glucose levels in a mammal comprising administering to said mammal an effective number of isolated genetically modified hepatocytes recombinantly expressing insulin protein, pancreatic islet glucokinase protein, and GLUT2 protein, and wherein the mammalian hepatocyte produces insulin when exposed to an extracellular glucose concentration from about 3 mM to about 8 mM.
The issued claims are broadly drawn to: “[A]n isolated genetically modified mammalian hepatocyte, wherein said genetically modified mammalian hepatocytes are transfected with a vector expressing a nucleic acid molecule encoding human pancreatic islet glucokinase, and produces insulin in response to extracellular glucose levels that are equivalent to physiological glucose levels.”  The issued claims also include wherein “said hepatocyte expresses glucokinase in response to an extracellular glucose concentration in the range of 3-8 mM.”
The instant claims differ from the issued claims to the extent that the claimed mammalian hepatocytes express GLUT2 protein. 
Lipes et al. describes human cells capable of secreting insulin and transformed with islet glucokinase (abstract; [0015], [0017]-[0025]; example 21). Lipes et al. also discusses the need for the engineered cells to also comprise a high capacity glucose transporter as an element of the glucose sensing system, such as the GLUT2 inherently in hepatocytes (page 16，lines 14-23).  Lipes et al. discloses the same need ([0072]-[0075]) but provides a cell that a person skilled in the art would recognize as equivalent in purpose having been engineered to also comprise a GLUT family member. Also disclosed are methods of treating an individual suffering from diabetes or insulin deficiency with such cells (page 20, claims 39-43 of the published patent application). As the present applicant points out, the pancreatic islet cell isoform of glucokinase, as used in Lipes et al., responds to extracellular glucose concentrations of 4-5 mM (see present specification at page 17，Iines 7-12). 
It would have been obvious to the ordinary skilled artisan at the time of the instant invention to have modified the modified mammalian hepatocytes expressing human pancreatic islet glucokinase to also include a modification that would allow them to also express GLUT2 protein.  One of ordinary skill in the art would have been motivated to make this modification because Lipes et al. teach that engineering of cells, including hepatocytes, for secreting insulin, wherein said cells have been genetically modified to express islet glucokinase and a GLUT protein, wherein the regulation of insulin expression is regulated by extracellular glucose concentrations of 4-5 nM.
Claims 2-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-29 of U.S. Patent No. 10,738,285.
Instant claim 2 is drawn to the following: A method of modulating glucose levels in a mammal comprising administering to said mammal an effective number of isolated genetically modified hepatocytes recombinantly expressing insulin protein, pancreatic islet glucokinase protein, and GLUT2 protein, and wherein the mammalian hepatocyte produces insulin when exposed to an extracellular glucose concentration from about 3 mM to about 8 mM.
Issued claim 18 is drawn to a method of treating a mammal diagnosed with diabetes comprising administering an effective amount of mammalian hepatocytes recombinantly expressing insulin protein, human pancreatic islet glucokinase, and wherein the hepatocytes secrete insulin when exposed to extracellular glucose concentration from about 3 mM to about 8mM.  
Instant claim 2 differs from issued claim 18 because it does not recite wherein the mammal is a mammal diagnosed with diabetes.  However, this limitation is recited in instant claim 10.  The remaining limitation recited in the instant claims 2-12 are all recited in issued claims 19-29.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS-SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1633